Miller, J.,
delivered the opinion of the Court.
In this case the petition claims that certain property, consisting of two lots, with the buildings and improvements thereon erected, and a small amount of furniture therein used, constituting “St. Peter’s Academy,” and situated on the corner of Booth street and Calendar alley, in the city of Baltimore, is exempt from taxation, under the clause of the second section of the Act of 1876, ch. 260, which expressly exempts from State, county or municipal taxation “ hospitals or asylums, charitable or benevolent institutions, so far as used for the benefit of the indigent and afflicted, and the ground which the buildings used as such hospitals, asylums, charitable or benevolent institutions shall actually cover, and the equipments owned by such corporations or institutions.”
By affidavits and other proof taken by agreement, and submitted to this Court as constituting a part of the record, it appears that the title to this property is held by an association formed under the Act of 1852, ch. 231, called “The Sisters of Mercy in the City of Baltimore.” The objects of this corporation, as declared in their articles of association, is “to establish and maintain an Academy and free school in said city for the education of female *340children, to open and maintain a house of protection for homeless indigent females, to qualify them by training and education for the discharge of such domestic duties as will enable them to procure protection and support, to visit and nurse the sick, and for that purpose to establish and maintain an infirmary, or more than one, in the discretion of the corporation, if deemed convenient and necessary for such purpose.” It is also further provided that “ any female child of good morals shall be entitled to the advantages of the school, provided that all pupils shall in all respects be subject to the regulations of the school.” From the affidavit of the Rev. Edward McColgan, it is shown that this St. Peter’s Academy is a building in which there is a private chapel, and the rest of the building is occupied as a residence for the Sisters of Mercy, who conduct in the same building a school free in whole to some of the pupils, and to others the education is given when they are willing and able to contribute a small sum towards the expenses of the school, which entire amount annually falls far below the expenses of the academy, and the deficiency is made up by contributions of the charitably disposed; that there is no income or revenue which can be capitalized for assessment and taxation, but the academy is a source of yearly expense to the said Sisters who hold the title to the property; that it is in no sense constituted for private gain, but is essentially a charitable institution; that the school-house upon the lot, also assessed, is in reality a building in which is conducted a female parochial school, connected with the congregation of St. Peter’s Church, in the nature of a free school for the indigent children belonging to said church; that all children of good morals are admitted free, but only those who are willing and able to contribute give an insignificant sum in aid of the expenses, which fall largely upon the members of the church; that there is no income or revenue whatsoever derived from said school which could be capi*341talized for assessment and taxation; “ that no tuition fees are charged as a requirement for attendance on the school, but the same is conducted on money derived from charitable donations.”
From the character of this institution, as thus shown by the proof, we have no hesitation in declaring that these lots and the buildings covering the same, with the furniture therein, occupied and used for the purposes stated, are exempt from taxation under the clause in question. In so deciding we in nowise contravene, but re-affirm what we have said in the case of The County Commissioners of Frederick County vs. The Sisters of Charity of Saint Joseph, 48 Md., 34. In that case the proof disclosed the fact that among other improvements for which exemption was claimed, there were one or more buildings used for academic purposes, in which, at the time of the assessment, there were seventy-two scholars receiving education, who paid, and were required to pay therefor, at the rate of $250 per annum, and it was held that so much of this property as was appropriated to this secular and educational purpose “for revenue” was liable to taxation, and that the fact that the surplus revenue thus derived was devoted to charitable uses did not entitle the property from which it accrued, to exemption. Then, after a review of the authorities, it is said: “The conclusion to he drawn from these premises is, that all the property of the appellees, real and personal, used and occupied in the maintenance and conduct of an academy or school for the education of young females, so far as it is a source of revenue to the appellees, is a proper object for assessment, notwithstanding the same buildings or property may be partially used for hospital purposes, or religious worship. If the property is indivisible, so that the value of the several parts cannot be ascertained, the amount of the net income from the academy or school may be capitalized as the basis of assessment.” If in the present case there was proof that any income or revenue *342was derived from the education of children at this academy or school hy means of charges or tuition fees, or if it were not, on the contrary, clearly proved that no revenue was in fact so derived, that there was no charge for tuition, and that voluntary contributions only were made by those willing and able to pay, then the principal of capitalization would have to be applied. But, as we have seen, the proof on this point is too clear and explicit to admit of doubt; and the order directing this property to he stricken from the list of property valued to the owner must be affirmed.
(Decided 31st January, 1879.)

Order affirmed.

In the case of “St. Alphonsus Hall” the right to exemption is equally plain. By the affidavit of the Rev. Andrew Ziegler, taken and submitted under the same agreement as in the preceding case, it appears that the title to the property known as St. Alphonsus Hall or School is held by the Society of “ The Redemptorists,” a corporation created by the Act of 1842, ch. 26, and perpetuated by the Act of 1870, ch. 173, and organized for the purpose of affording “gratuitous education” to indigent children; that the schools conducted in this Hall are parochial schools connected with St. Alphonsus Church, and carried on for the education of the indigent children of the congregation, the great body of whom contribute nothing whatever to their support, but a few make small voluntary donations, which are expended in the purchase of books; that the schools are literally free schools for the education of those children who are indigent; that the schools yield no income or revenue whatsoever, but are a source of yearly expense to the congregation of St. Alphonsus Church, who supply them with private contributions; that no charge is made for the instruction and education of such children; and that the schools are supported as a *343charity by private persons charitably disposed. It is plain therefore that the order appealed from in this case must be affirmed.

Order affirmed.

(Decided 31st January, 1879.)
The same thing is true in regard to “St. Lawrence’s School,” situated on Fort Avenue, Locust Point, and assessed to St. Lawrence’s Church. The affidavit of Rev. Peter McCoy, taken in the same way, shows that the building in which this school is conducted is built upon ground the title to which is in the Roman Catholic Archbishop of Baltimore, a corporation sole created by the Acts of 1832, ch. 308, and 1868, ch. 268, and that the school is conducted by charitable offerings for the children of indigent members of St. Lawrence’s Church; that it is a free school and yields no income or révenue, but is a source of yearly expense to the congregation of St. Lawrence’s Church; that indigent children are instructed in this school- and it is free to all of such class of good morals and willing to be subject to its regulations; that no charge is made for the instruction and education of these children, and it is supported as a charity by money derived from and contributed by private persons charitably disposed; that some of the children who are able make small voluntary donations, which are expended in the purchase of books, but no exaction is made upon them nor tuition fees charged, and the school is purely a charitable institution. The order in this case must also be affirmed.

Order affirmed.

(Decided 31st. January, 1879.)
More difficulty attends the disposition of the case of “St. Mary’s Seminary,” the grounds and buildings of which are located on Pennsylvania Avenue, near Franklin *344Street. The property which' the order appealed from declares to he exempt from taxation, consists not only of the lots and buildings thereon erected, a library, and a certain amount of silver composing, as alleged, the silver vessels used in the administration of the sacrament, hut also of quite a large amount of city, State and railroad stocks, and of a carriage, a horse, and three cows. By the affidavit of the President of the institution, taken and submitted under the agreement mentioned in the preceding cases, it appears that .this property belongs to “The Associated Professors of St. Mary’s Seminary in Baltimore City,” a corporation created by the Acts of 1838, ch. 137, and 1860, ch. 184; that this Seminary is a college connected with the Roman Catholic Church, for the education of indigent students who have no means of subsistence except from the offerings of charity; that it was founded for the promotion of piety and learning, and its students are supported by the contributions of the members of the church in the respective dioceses from which such students severally come; that no charge or exaction is made or demanded for their education; that one or two of them from time to time are able and willing to meet their expenses, and that the services of the Faculty, President and Professors are given voluntarily and without reward of any sort. The affidavit then further states that the stocks held by the institution were donations dedicated to the use of the indigent students, and the income thereof is applied to such use in accordance with the donors’ intentions; that all the resources of the institution are applied to the education of these students, and none of the property earns any income from rents, nor are there any tuition fees, receipts from hoard, charges for education or other revenue which can he capitalized for valuation and taxation; and that the institution is purely charitable and furnishes gratuitous education to students for the priesthood.
*345We have no difficulty in deciding that the facts thus proved bring the lots, buildings, library, and silver vessels within the terms of the exemption clause relied on. But in view of the construction placed upon that clause in the case of County Commissioners vs. The Sisters of Charity of St. Joseph, (48 Md., 34,) we cannot reach the same conclusion in regard to the stocks and other personal property referred to. In that case attention is called to the extremely guarded language used in describing the property to be exempted, and to the fact that the enumeration of the exemptions is followed by the imperative declararation that “all other property in this State of every kind, nature and description whatsoever, shall be liable to valuation, assessment and taxation,” as plainly indicating that no latitude of construction is to be indulged in ascertaining the objects of exemption. The revenue or income derived from the paying pupils in the academic department of that institution was devoted and applied to the charitable purpose of educating the indigent pupils in the same establishment, and yet it was emphatically decided that this fact did not entitle the property from which such revenue accrued to exemption. It would seem then to follow as an inevitable conclusion, that the fact that the revenue and income derived in the present case from these investments in stocks was applied and devoted to the charitable purposes of this institution, does not entitle the stocks themselves from which it arose to exemption. The question here is not what constitutes a “charity ” or a “ charitable institution” in the broad sense of the terms, but what is the meaning of the terms as used in the particular clause of the particular statute now before us? The term “institution” is sometimes used as descriptive of the building, establishment or place where the business or operations of a society or association are carried on, and at other times it is used to designate the organized hody. Gerke vs. Purcell, 25 Ohio State Rep., 244. It seems to us very *346clear that in the first part of the clause in question, it is used in the former sense exclusively. The words are “hospitals or asylums, charitable or benevolent institutions, so far as used for the benefit of the indigent and afflicted, and the ground which the buildings used as such hospitals, asylums, charitable or benevolent institutions actually cover.” Thus far the description is of institutions used for a particular purpose, and of buildings used as such institutions. This language is appropriately descriptive of a building, establishment or place where the operations of an association or corporation are conducted, but wholly inappropriate as the designation of organized corporate bodies or associations. But it is added, “ and the equipments owned by such corporations or institutions.” The word “owned,” in connection with “corporations,” indicates that the term “institutions” is here used in the latter and broader sense. But this gives exemption only to “ equipments,” a term which plainly means the visible, tangible furniture, fixtures and apparatus on the premises, which are usual and necessary for the operations there conducted. In this case it clearly embraces the library and silver vessels, as well as the necessary furniture for the college buildings, hut it is a term altogether inappropriate as a description of the endowments or investments by the income from which the charitable work is sustained and its expenses defrayed. No one would think of employing this term to describe that species of property. The clause in the Massachusetts Statute, under which the case of Wesleyan Academy vs. Wilbraham, 99 Mass., 599, was decided, exempted “the personal property of literary, benevolent, charitable and scientific institutions, incorporated within this Commonwealth, and the real estate belonging to such institutions, occupied by them or their officers, for the purposes for which they were incorporated.” The distinction between that clause and the one now under consideration in our statute, as respects the exemption of *347personal property in such cases, is too obvious to justify or need comment. In fact the right to exemption in each case as it arises must depend upon the construction of the particular statute under which it is claimed. Controlled, as we are, hy the construction we have heretofore placed upon this clause of our Act of Assembly, and applying, as we must, the fundamental and universal rule that all exemptions from taxation are to he strictly construed, we are constrained to decide that the exemption in this case extends only to the lots, buildings, and equipments as we have defined them, and not to the stocks and other personal property, mentioned in the order appealed from. That order must therefore he reversed, and the cause remanded, to the end that an order may he passed hy the Baltinore City Court correcting this assessment in accordance with the views expressed in this opinion.

Order reversed, and Cause remanded.

(Decided 31st January, 1879.)
In the case of “Bock Hill College ” it appears that the appellee, a corporation created hy the Act of 1865, ch. 10, for charitable, literary and educational purposes, under the direction of “ The Brothers of the Christian Schools,” and authorized to take and hold real and personal property the income from which shall not exceed a certain sum, is the owner of a lot of ground with the building thereon erected, situated on Courtland Street, in the City of Baltimore. This lot and building, with the furniture therein, have been assessed under the Act of 1876, and it is insisted they are exempted from taxation by the same clause of that statute to which reference has been so often made. From the affidavit of the Rev. Thomas S. Lee, found in the record in support of the appellee’s petition, it is proved that this building has been used since 1873 as a parochial *348school-house for the gratuitous education of indigent boys. The facts stated in this affidavit, which need not be set out at length, mate a case similar to that of “St. Peter’s Acctrdemy,” “St. Alphonsus Hall’’ and “St. Lawrence’s Church.” We have no difficulty in sustaining the claim to exemption. In fact the counsel for the appellant concede in their brief that this is a case covered by the exemption clause in question.

Order affirmed.

(Decided 31st January, 1879.)
, The same thing is true as to the case of “The Trustees of the Catholic Cathedral Church of Baltimore,” a corporation created by the Acts of 1795, ch. 15 and 1820, ch. 84, wherein exemption is claimed for a lot and building thereon, located on Franklin Street. The affidavit of the same party, the Rev. Thomas S. Lee, shows that the building erected on this lot has been used by the appellees since 1812 as a parochial school-house, under the direction of the “School Sisters of Notre Dame,” a religious society for the education of youth; that it yields no revenue or income, but is a source of yearly expense to the trustees; the poor and indigent girls of all ages, and boys up to ten years of age, are instructed at this school; that it is free to all children of this class, and no charge is made for their instruction and education, and is supported as a charity by money derived and contributed by private charitable individuals, and from the trustees out of the church funds, and from concerts held and given in its aid.

Order affirmed.

(Decided 31st January, 1879.)
We are constrained to arrive at a different result in the case in which the same appellees, “ The Trustees of the Catholic Cathedral Church of Baltimore,” claim exemption *349for the lot, building and furniture' therein, located on Saratoga street, and called “Calvert Hall.” The petition alleges in substance that the building covering this lot is used as a school-house for boys, in which a school is conducted by “The Brothers of the Christian Schools,” a religious society for the instruction of male youth; that this school yields no revenue or income, but, on the contrary, is a source of yearly expense to the said trustees; that it is conducted by said Brothers, not for monetary profit, but for the education of male youth, and should any revenue accrue to them, from one school, it is fully expended by them, in the conduct of other schools which are free, and under their charge, and that said school is therefore exempt from taxation, under the second section of the Act of 1876, ch. 260; and that petititioners believe there will be other reasons shown at the hearing of this petition, why the claim for exemption should be allowed. How conceding, (without so deciding,) that the facts averred in this petition would be sufficient, if established by affidavits or other proof, to sustain the exemption claimed, we find no proof in the record to support them. The only affidavit in support of the petition is that of Mr. Whelan, “ that Calvert Hall is an educational institution; ” but educational institutions as such, are not exempted by the Act of 1876. The answer of the Appeal Tax Court avers that this property, at the time it was valued and assessed under the Act of 1876, was subject to valuation and assessment, in the manner and form in which it was so valued and assessed, and each and every part thereof now remains, and is subject to valuation and assessment. The case was submitted to and heard and decided by the City Court upon this petition, the answer thereto, and this affidavit alone, which entirely fails to sustain the claim to exemption to any extent, and that Court passed an order, deciding that the whole of this property was not subject to taxation, and directing the *350Appeal Tax Court to strike it from the list of property valued to the owner. Was this order correct, and if not, how is the case to he disposed of hy this Court?
The 28th section of the Act of 1876, under which these proceedings were had, provides (so far as it is applicable to the present case,) that any owner to whom property has been valued, and who shall claim that it is exempted from taxation, may file his petition in the City Court, setting forth the grounds upon which the exemption is claimed, and to this petition the Appeal Tax Court shall be made defendants, and shall answer the same within ten days after they shall have actual notice thereof; and it shall be the duty of the said Court to hear the case upon petition and answer, and upon such affidavits, if any, as the Court may authorize to be taken by either party, and shall determine whether the property so valued is subject to valuation and assessment, and if it shall determine that it is not, it shall by its order direct the Appeal Tax Court to strike the same from the list of property valued to such owner, but if it shall determine that said property is subject to valuation and assessment, it shall so determine by its order. And by section 30 of the same Act, it is provided that either party to these proceedings, may appeal from the order of the Court therein, to the Court of Appeals, and that Court shall immediately hear and determine the said case. The mode of procedure which must be followed is thus specially provided by statute; and where a case is submitted upon petition and answer, and the latter does not admit the facts alleged in the former, but denies the claim to exemption, and avers that the property is subject to taxation, there is nothing left for the Court to do, but to apply the general rule, that where a cause is heard on bill and answer, the latter is to he considered as true in regard to all matters in it which are susceptible of proof by legitimate evidence, (Warren vs. Twilley, 10 Md., 39,) or if in such case the *351affidavits fail to sustain the averments of the petition, the latter must he dismissed. Ho power is given to this Court to remand the cause in order to allow further evidence to he introduced, and it is plain from the nature of the subject with which this law deals, and the provisions .it makes for a speedy hearing and determination of these tax cases, that the Legislature never contemplated the delay which would follow such remanding. Eor can we treat this answer as an admission of the facts alleged in the petition, and a denial of the conclusion of law resulting from such facts. Its averments are too pointed and specific to admit of that construction. There is no agreement in writing, nor was there any oral concession at har, supplying this defect of proof. It is a case then in which the petitioners have seen fit to submit their claim without sufficient proof to support it, and this Court, under the power conferred by the Act of Assembly, must deal with the case as the parties have made it. The order appealed from must therefore be reversed, and the petition dismissed, so as to leave the valuation and assessment of the property to stand as made.

Order reversed, and petition dismissed.

(Decided 31st January, 1879.)
In the case of “ The General Workingmen’s Sick Relief Union of Baltimore,” the property known as “ Mechanics’ Hall,” on West Fayette street, consisting of a lot and building, with the “furniture, stock, &c., therein,” was, by the order of the City Court, determined to be exempt. The petition, which is very brief, alleges that this property is exempted from taxation by the Act of 1876, “being a charitable and benevolent institution, maintained by charitable offerings, either in whole or in great part,” and the affidavit of the President of the corporation is simply *352to the effect that the facts set forth in the petition are true as therein stated. The view most favorable to the appellee that can be taken of this affidavit, is that it sustains the claim to exemption as to part of this property, and there^ fore makes a case in which the doctrines announced in the case of The Commissioners, &c. vs. Sisters of Charity of Saint Joseph, must be applied. To that end the order appealed from will he reversed and the cause remanded.

Order reversed, and Cause remanded.

(Decided 31st January, 1879.)
In the case of “The Red Men’s Sail of Baltimore,” the order appealed from exempts a lot and building, with the furniture therein, located on Paca street. The petition avers that the two upper stories of the building and the furniture, are used for the benefit of the indigent and afflicted, for the relief of widows and protection of orphan children, but the first story is rented to other persons for purposes of trade, for which the appellee receives annually about $360 as rental; and this averment is supported by the affidavit of the Treasurer of the corporation. This is therefore' plainly a case for the application of the principle of capitalization, and..for that purpose the order will be reversed and the cause remanded.

Order reversed, and Cause remanded.

(Decided 31st January, 1879.)
In the case of “Zion Church of the City of Baltimore,” the order exempts the vacant lots of ground in the front and rear of this church. The exemption is claimed, and was allowed under that clause of the second section of the Act of 1876, ch. 260, which exempts “grave-yards, cemeteries paying no dividends, and burying-grounds set apart *353for the use of any family, or belonging to any church or congregation.” Erom the affidavit of the President of the Vestry and Board of Trustees of this church, it appears that the church building is located nearly midway between Gay and Holliday streets, upon a lot fronting about one hundred and ten feet on each street, with a depth between them of about two hundred and seventy feet, and there is an entrance-way to the church from each street; that this whole lot was in 1771 and 1793 conveyed to trustees, by deeds from the original owners, to be held forever as a place of public worship, and as a burying-place for the use of the High German Lutheran inhabitants of Baltimore-town and their descendants ; and the congregation worshiping in the church was afterwards incorporated under the general incorporation law; that the lot being thus dedicated for burial as well as church purposes, two of the early pastors of the church are buried in the lot beside the church, and their graves are now there marked by suitable engraved slabs erected upon brick walls; that it has never been, and could not lawfully have been within the contemplation' of the trustees of the church to dispose of any part of this lot except for church and burial purposes, but on the contrary, it has been proposed that a plat of ground to the left of the Holliday street entrance should be dedicated for the burial of, and erection of a monument over, the remains of the present aged pastor of the church, upon his death.
In our opinion, the facts thus proved are sufficient to show that all of this lot, save what is covered ,by the church building and entrance-ways, is a burying-ground belonging to a church or congregation within the terms of the exemption. It belongs to the church, the deeds of conveyance devote it to burial purposes, and since then it has not been, and is not now used, if it lawfully could be, for any other object. There are, at least, two bodies that remain buried there, with graves appropriately marked, *354and the fact that a part of the lot only is ■atrthi'siti'tne actually occupied hy graves, does not confine tire 'exemption to the spots of ground so appropriated. The exemption clause contains no language to justify such a restricted interpretation, and the order appealed from will he affirmed.

Order affirmed.

(Decided 31st January, 1879.)